DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a counter; a coulometer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “204a” has been used to designate both “wick” in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement  and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “2100”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23; and 32-35 are as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffith, Jr. et al. (US 2013/0255702).
As per claim 21. Griffith, Jr. discloses an electronic vapor device 10 comprising: a device processor 20 operable for controlling the electronic vapor device 10; at least one container configured to store a vaporizable material (see Para. [0085]; wherein inhalable material can be provided in a reservoir); a vaporizing component (as shown in fig. 3; wherein the cartridge housing operatively connected to the device processor and controlled in part by the device, wherein the vaporizing component is in fluid communication with the at least one container for receiving a selected amount of vaporizable material therefrom, wherein the vaporizing component is operable to vaporize the vaporizable material received therein processor (see Para. [0019; 0053; 0112); at least one vapor outlet coupled to the vaporizing component and configured to receive at least a portion of vapor generated by the vaporizing component (wherein the air flow path can provide for passage of aerosol formed from the resistive heating element into the mouthpiece), wherein the at least one vapor outlet is operable to expel the received vapor from the electronic vapor device (wherein the end upon which a consumer can draw to inhale aerosol from the article); a flow sensing component 30 operatively connected to the device processor 20 and controlled in part by the device processor 20, wherein the flow sensing component 30 is operable to detect a plurality of user inhalation data associated with a negative pressure applied to the at least one vapor outlet by an associated user (see Para. [0134; 0142]); at least one fuel sensing component (see Para. [0056]; wherein the capacitive sensing can include the use of any sensor incorporating technology based on capacitive coupling including, but not limited to, sensors that detect and/or measure proximity, position or displacement, humidity, fluid level, pressure, or acceleration) operatively connected to the device processor 20 and controlled in part by the device processor 20, wherein the at least one fuel sensing component is configured to detect a plurality of fuel status data associated with a vaporizable material stored in the at least one container (it is the function of the fuel sensing to monitor the level of the substance/liquid in the reservoir/tank/container); and a power source 40 operatively connected to the device processor 20 and controlled in part by the device processor 20, wherein the power source 40 is operatively coupled to the vaporizing component and operable to generate a supply of power for operation of at least the vaporizing component (see fig. 2; wherein the control body 80 and the cartridge are specifically configured so as to engage one another and form an interconnected functioning device); wherein the device processor 20 is further operable to, Page 2 of 7Apple. No. 15/353,994 PATENTPreliminary Amendment filed November 14, 2017receive at least a portion of the detected user inhalation status data from the flow sensing component 30 (see Para. [0134]), receive at least a portion of the detected fuel status data from the at least one fuel sensing component (see Para. [0056]), determine, based on at least a portion of the detected fuel status data and detected fuel inhalation data, at least one fuel remaining condition of vaporizable material stored in the at least one container and generate a plurality of fuel remaining data therefrom (see Para. [0056; 0134]; wherein the capacitive sensing can include the use of any sensor incorporating technology based on capacitive coupling including, but not limited to, sensors that detect and/or measure proximity, position or displacement, humidity, fluid level, pressure, or acceleration; and when a consumer puffs on the article 10, the flow sensor detects the puff, and the control component is then activated to direct power through the article such that the resistive heating element 50 produces heat and thus provides aerosol for inhalation by the consumer; and the flow sensor 30 detects the change in flow and activates the control component 20 to facilitate current flow through the conductive substrate 150. Thus, it is useful for air flow to travel through the control body 80 in a manner that flow sensor 30 detects air flow almost instantaneously).

	As per claims 22-23; 32; 34-35;: Griffith, Jr. discloses the electronic vapor device 10, wherein the flow sensing component 30 is operable to detect a plurality of user inhalation data associated with a rate at which generated vapor is being expelled from the at least one vapor outlet (see Para. [0055]; wherein the article may include a switch that is sensitive either to pressure changes or air flow changes as the consumer draws on the article (i.e., a puff-actuated switch); and another suitable puff actuated mechanism is a sensitive pressure transducer (e.g., equipped with an amplifier or gain stage) which is in turn coupled with a comparator for detecting a predetermined threshold pressure); and wherein the at least one fuel sensing component is capacitive sensor configured to measure a capacitance of the at least one container (see Para. [0056]); and wherein the electronic vapor device is selected from the group of electronic vapor devices consisting of: an electronic cigarette, an electronic cigar, an electronic vapor device integrated with an electronic communication device, a robotic vapor device, and a micro-size electronic vapor device (as shown in figs. 1-3).

	As per claim 33: Griffith, Jr. discloses a method for vaporizing at least one vaporizable material by an electronic vapor device 10, wherein the electronic vapor device comprises (a) a device processor 20 for controlling the electronic vapor device 10, (b) at least one container configured to store a vaporizable material (see Para. [0085]; wherein inhalable material can be provided in a reservoir), (c) a Page 4 of 7Apple. No. 15/353,994 PATENTPreliminary Amendment filed November 14, 2017vaporizing component operable to vaporize a plurality of vaporizable materials received therein, (d) at least one vapor outlet (see fig. 1, wherein the aerosol is expelling out to the mouthpiece end 18) operable for receiving at least a portion of vapor generated by the vaporizing component and expelling the received vapor from the electronic vapor device 10, (e) a flow sensing component 30 operable to detect a plurality of user inhalation data associated with a negative pressure applied to the at least one vapor outlet by an associated user (see Para. [0134; 0142]); (f) at least one fuel sensing component (see Para. [0056]; wherein the capacitive sensing can include the use of any sensor incorporating technology based on capacitive coupling including, but not limited to, sensors that detect and/or measure proximity, position or displacement, humidity, fluid level, pressure, or acceleration) operable to detect a plurality of fuel status data (it is the function of the fuel sensing to monitor the level of the substance/liquid in the reservoir/tank/container) associated with the vaporizable material stored in the at least one container, and (g) a power source 40 operatively coupled to the vaporizing component (see fig. 2; wherein the control body 80 and the cartridge are specifically configured so as to engage one another and form an interconnected functioning device) and operable to generate a supply of power for operation of at least the vaporizing component (wherein to generate aerosol to the users), the method comprising: receiving, by the device processor 20, at least one command to activate the electronic vapor device 10 (see Para. [0134]); receiving, by the vaporizing component, a selected amount of the at least one vaporizable material from the at least one container, vaporizing at least a portion of the at least one vaporizable material received within the vaporizing component and expelling the generated vapor via the at least one vapor outlet (see Para. [0056; 0134]; detecting, by the flow sensing component 30, a plurality of user inhalation data associated with a negative pressure applied to the at least one vapor outlet by the associated user; detecting, by the at least one fuel sensing component, a plurality of fuel status data associated with the vaporizable material stored in the at least one container (reservoir); and determining, by the device processor 20, based on at least a portion of the plurality of detected user inhalation data and fuel status data, at least one fuel remaining condition of vaporizable material stored in the at least one container and generating a plurality of fuel remaining data therefrom (see Para. [0056; 0134]; wherein the capacitive sensing can include the use of any sensor incorporating technology based on capacitive coupling including, but not limited to, sensors that detect and/or measure proximity, position or displacement, humidity, fluid level, pressure, or acceleration; and when a consumer puffs on the article 10, the flow sensor detects the puff, and the control component is then activated to direct power through the article such that the resistive heating element 50 produces heat and thus provides aerosol for inhalation by the consumer; and the flow sensor 30 detects the change in flow and activates the control component 20 to facilitate current flow through the conductive substrate 150. Thus, it is useful for air flow to travel through the control body 80 in a manner that flow sensor 30 detects air flow almost instantaneously).
Allowable Subject Matter
	
Claims 29-31; and 39-40 are objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831